Citation Nr: 1219166	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  03-04 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from April 1961 to April 1963.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating action of the St. Petersburg, Florida Department of Veterans Affairs Regional Office (RO).  In that decision, the RO denied a claim for service connection for bilateral hearing loss.  

In May 2004, the Board remanded this issue to the RO (via the Appeals Management Center (AMC)) for further evidentiary development.  In an April 2005 decision, the Board denied the claim.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a November 2006 Joint Motion for remand (Joint Motion), the Court remanded the April 2005 decision to the Board for re-adjudication.  In June 2007, the Board remanded the issue to the RO via the AMC for additional evidentiary development pursuant to the Court's Order.  

In December 2007, the Board issued another decision denying entitlement to service connection for bilateral hearing loss.  The Veteran subsequently appealed that decision to the Court.  Pursuant to a March 2009 Joint Motion, the Court remanded the December 2007 decision to the Board for re-adjudication.  In November 2009, the Board issued another decision denying entitlement to service connection for bilateral hearing loss.  The Veteran subsequently appealed that decision to the Court.  Pursuant to an October 2010 Joint Motion, the Court remanded the November 2009 decision to the Board for re-adjudication.  

In May 2011, the case was remanded for a new VA examination.  The Board finds that any defect in the September 2011 opinion was cured by the more recent Veterans Health Administration (VHA) opinion.  


FINDING OF FACT

A hearing loss did not have its clinical onset in service and is not otherwise related to active duty; a sensorineural hearing loss was not exhibited within the first post service year.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in service, and a sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In October 2001, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  In June 2007, the Veteran was also informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds the duty to notify has been met.  

The duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2011).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran has been medically evaluated in conjunction with his claim and a VHA opinion was sought.  The Veteran was given notice of the VHA opinion and his response was received and considered by the Board.  The Board finds VHA opinion to be wholly explanatory and accurate.  The Board finds the duty to assist has been met and there 

has been substantial compliance with the May 2011 Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds the duties to notify and assist have been met.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough.  There must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In addition to the above, service connection for sensorineural hearing loss may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

Under 38 U.S.C.A. § 1154 (West 2002), consideration is to be accorded the time, place and circumstances of service.  Where a veteran is seeking service-connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a)(1).  

The Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  For example, in Barr, the United States Court of Appeals for Veterans Claims (Court) held that varicose veins were a disability that was capable of lay observation for the purpose of establishing service connection.  Under 38 C.F.R. § 3.159(a)(2) (2011), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran has contended that he was exposed to acoustic trauma and not given hearing protection in service (See September 2002 notice of disagreement).  He also thought VA might have confused him with his brother (see also June 2003 statement).  Starting in October 2003, he began to question the accuracy of hearing tests in service.  In a March 2004 statement, he stated that his hearing could have worsened between the time of the February 1963 audiogram and separation in April 1963.  He also asserted that his reserve training could have caused a decrease in hearing acuity.  

Several lay statements from the Veteran's wife and brother have been submitted.  The Veteran's wife said in two statements (from June 2004 and March 2007) she met the Veteran in 1964 (after his active duty service) and noticed he would turn up the radio or television.  She said over the years she would prompt the Veteran to get a hearing test.  His hearing was tested two to three times and it always resulted in "degrees of loss in audible sound."  She asserted his hearing has worsened over time.  His brother submitted a statement in May 2005 that said he served with the Veteran in the military from April 1961 to April 1963, but he spent his time as a clerk typist.  The Veteran's brother said after they returned home his brother began to notice that the Veteran had a more serious hearing loss which could only be explained by loud noises he was exposed to in service.  

The Veteran served on active duty from April 1961 to April 1963.  Personnel records show he was in the Army Reserve until 1965.  Service medical records are negative for treatment for hearing loss.  An audiogram conducted in February 1963, in connection with discharge from active service, showed pure tone thresholds as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
10
15
5
LEFT
15
10
10
10
5

An audiogram conducted in May 1965 in connection with the Veteran's retention in the Army Reserves showed these pure tone thresholds:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
10
n/a
35
LEFT
15
10
10
n/a
5

(Service department audiometric examinations prior to November 1, 1967, are assumed to be American Standards Association (ASA) units and have been converted to International Standards Organization (ISO) units for proper comparison.)  

The Veteran's DD 214 shows a military occupational specialty of a heavy weapons infantryman.  In 1961, he was a radio telephone operator.  After that he served as a rifleman and light truck driver.  Service personnel records show the Veteran was assigned a military occupational specialty of light vehicle driver while in the Army Reserve.  VA has conceded the Veteran was exposed to acoustic trauma while in service.  

In February 1972, a private pilot's license was issued to the Veteran for single-engine airplanes; a copy of this license is in the file.  

A review of the post-service medical evidence indicates that the Veteran was diagnosed with bilateral sensorineural hearing loss during a VA audiology consult in August 2001.  The audiologist noted that the test results were consistent with acoustic trauma.  Since the Veteran gave a history of in-service noise exposure, and denied post-service occupational or social noise exposure, the examiner concluded that it was "likely" that hearing loss was associated with service.  In a January 2002 addendum to the audiology consult, the audiologist revised her opinion.  After reviewing the claims file, the audiologist noted that the Veteran's 1963 separation examination was negative for hearing loss.  She also became aware of a post-service history of exposure to aircraft noise.  After considering the new information, in particular the evidence of normal hearing upon separation, the examiner opined that it was unlikely that hearing loss was related to service.  

The Veteran received additional VA evaluations in July 2004 and July 2007.  In both cases, the VA examiners found that hearing loss was not related to service based on normal hearing at separation.  As pointed out in an October 2010 Joint Motion for Remand, the VA examination results do not adequately address the private medical opinions of record.  

The Veteran also submitted the opinions of two private physicians in conjunction with his claim.  An otolaryngologist, Dr. F., first provided a written opinion in July 2003.  In his opinion, the Veteran's in-service noise exposure would outweigh any hearing loss sustained as a Cessna pilot post-service.  In a January 2004 addendum written after he was afforded the opportunity to review the 1963 and 1965 audiogram values, Dr. F. found that hearing loss was "probably" due to service, but that there was "some element of arteriosclerosis."  Dr. F. provided another opinion, in September 2007, reiterating his belief that the Veteran's hearing loss was the result of in-service acoustic trauma.  

A June 2004 private medical opinion submitted by Dr. M., an epidemiologist and son of the Veteran, noted without elaborating that the audiometric testing at the Veteran's separation was "subject to question."  In Dr. M.'s opinion, the Veteran's hearing loss was caused by acoustic trauma in service as evidenced by the "substantial" high frequency hearing loss in the Veteran's right ear evidenced on the April 1965 audiogram.  Dr. M. further noted that the Veteran's recreational Cessna flying did not begin until July 1971, well after the first indication of hearing loss in April 1965.  In April 2007, Dr. M. wrote that it was his "firm opinion" that the Veteran's hearing loss was related to noise exposure in service.  

In February 2012, the Board sought a VHA opinion; a September 2011 VA opinion and examination was again negative but did not include a discussion of the past positive opinions regarding hearing loss.  An ear, nose and throat (ENT) specialist fully reviewed and summarized the file, which is apparent from the document.  The examiner saw that the Veteran had originally filed a claim for service connection for bilateral hearing loss and tinnitus (tinnitus was granted in October 2011).  The examiner noted that the Veteran was exposed to acoustic trauma in service.  Statements from the Veteran's wife and brother were reviewed.  The examiner saw Dr. F.'s original opinion and his less strong opinion after reviewing audiograms; the examiner stated that Dr. F.'s statement regarding arteriosclerosis was confusing because this problem is not generally attributed to damaged ears in a 23-year-old person exposed to noise trauma as a cause of hearing loss.  

As for Dr. M.'s opinion, the examiner pointed out that Dr. M. was an epidemiologist who was not trained in diseases of the ear or audiology.  Dr. M. offered no support or proof that the separation audiograms were "subject to question."  The examiner pointed out that the 35 decibel score (which was during reserve and not active duty service) was actually a mild change.  

The examiner stated that the last audiogram from 2011 showed the Veteran did have a substantial loss of hearing in both ears and would likely be helped by hearing aids.  The examiner noticed that the current audiogram was completely different from the 1963 and 1965 audiograms.  There was no reason to suspect the veracity of the audiograms.  The examiner explained that damage to the inner ear hair cells from noise is immediate (although it can be temporary) and is not progressive.  "Therefore noise-damaged ears noted in later years are from noise damage sustained in those later years, not from noise sustained in the distant past."  The examiner stated that based on the separation audiograms and the fact that the appellant did not complain of hearing loss at separation showed there was no link between the current claim of noise-induced hearing loss and service.  

The Board has considered whether presumptive service connection for sensorineural hearing loss is warranted.  Although the Veteran has received several diagnoses of bilateral sensorineural hearing loss, the evidence fails to establish any clinical manifestations of compensable sensorineural hearing loss within one year of discharge.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The criteria for presumptive service connection have not been satisfied and service connection on this basis is not warranted.  

As for direct service connection, the Board first finds there is competent evidence demonstrating current disability because both VA and private audiological tests have resulted in findings indicating bilateral sensorineural hearing loss under 38 C.F.R. § 3.385.  The first element of a service connection claim is satisfied.  

Regarding the second element or incurrence in service, the Veteran's DD 214 shows a military occupational specialty of a heavy weapons infantryman.  His statements regarding in-service exposure to noise are credible given the time, place and circumstances to service.  

As for whether there is a link between the current bilateral sensorineural hearing loss and service, the Board has considered the facts as stated above.  The Veteran is considered competent to state what he has actually experienced, including hearing loss in both ears since service.  38 C.F.R. § 3.159(a)(2).  However, the Board finds the Veteran's statements that he suffered from bilateral hearing loss since service lack consistency because he denied ear trouble in 1963 (separation) and in 1965 (reserve examination).  Plus, the separation examination shows his hearing to be within normal limits.  For these reasons, the Board finds the Veteran to be less credible on the issue of when his hearing loss disability started and his statements are assigned less weight.  Caluza, 7 Vet. App. 498.  

The Veteran's wife and brother are also competent to report what they observed about the Veteran's hearing disability under 38 C.F.R. § 3.159(a)(2), however, as the Veteran's wife stated, she did not know him during service and did not know what his hearing was like before and during service.  The Veteran's brother is competent to say he noticed the Veteran's difficulty hearing some time after service.  He is not specific as to the timing of this, and is not shown to be competent to diagnose a hearing loss (which even medical experts rely on audiometric testing for diagnostic purposes).  As a result, the lay statements are assigned less weight.  

There have been several medical opinions given in this case.  When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).  

The Board finds each opinion writer to be competent, although Dr. M.'s curriculum vitae does not show an expertise in the area of audiology.  The Board finds each opinion writer to be credible as there is no evidence to the contrary.  

In determining the probative weight of each medical opinion, the Board finds that Dr. M. does not account for the February 1963 separation examination that is negative for complaints or findings of ear problems or hearing loss.  Dr. F. did not explain his reasoning for "problems" with any of the in-service hearing tests or why the May 1965 audiogram should be more reliable than any other past audiogram or why all audiograms were unreliable.  He had also previously stated that there was "some element of arteriosclerosis" involved with the Veteran's hearing loss and did not explain his change of opinion.  For these reasons, the Board finds Dr. M. and Dr. F.'s opinions of limited probative value.  

The Board finds the opinion of the VHA examiner to be the most probative in this case.  The examiner is an ENT specialist who reviewed and summarized the pertinent evidence in the file, discussed the other opinions given, and provided an opinion based on medical expertise.  The Board finds this opinion to be accurate, fully on point and to provide sound reasoning for the opinion given.  There is nothing in the record refuting his conclusion that hearing loss following acoustic trauma is immediate and if present would have manifested on the 1963 and 1965 audiograms.  As the examiner pointed out, the current hearing loss is completely different and not reflective of the audiograms performed in and shortly following active service.  As a result, the Board relies on this opinion in concluding that there is no nexus between the currently diagnosed bilateral hearing loss and in-service acoustic trauma.  

Finally, the Veteran raised several theories besides the theory that the audiogram equipment was unreliable.  He stated that his hearing may have decreased during two months between the February 1963 audiogram and separation in April; however, he has not provided any corroborative support for this supposition and he signed a statement in April 1963 saying there had been no change in his medical condition since his last examination.  He also claimed that his hearing worsened during in reserve service and caused a decrease in his hearing.  Even if it did, there is no showing of bilateral hearing loss for VA purposes even at the time of the May 1965 Reserve examination.  See 38 C.F.R. § 3.385.  

The Board finds a preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss is causally related to active service.  The benefit of the doubt rule does not apply, and this service connection claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


